     Case 1:20-cv-00171-GNS Document 5 Filed 10/27/20 Page 1 of 6 PageID #: 22




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT BOWLING GREEN
                            CIVIL ACTION NO. 1:20CV-171-GNS

CURTIS EDWARD ALVEY, JR.                                                               PLAINTIFF

v.

HAILEE CARIBE STEINFELD                                                              DEFENDANT

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Curtis Edward Alvey, Jr., filed the instant pro se action. He also filed an

application to proceed without prepayment of fees (DN 4). Upon review of the application, the

Court finds that Plaintiff makes the financial showing required by 28 U.S.C. § 1915(a).

Accordingly, IT IS ORDERED that the application (DN 4) is GRANTED.

        This matter is before the Court for screening pursuant to 28 U.S.C. § 1915(e)(2) and

McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v.

Bock, 549 U.S. 199 (2007). For the reasons set forth below, the action will be dismissed.

                                        I. ALLEGATIONS

        Plaintiff names as Defendant Hailee Caribe Steinfeld. He identifies her as a “social

media influencer” living in California. The Court takes judicial notice that Defendant is a

Hollywood actress and popular music star. See https://en.wikipedia.org/wiki/ Hailee_Steinfeld;

http://www.haileesteinfeldofficial.com/. Where the complaint asks the filer to state the basis for

the Court’s jurisdiction, Plaintiff indicates diversity of citizenship. Where the form asks the

amount in controversy, Plaintiff states, “The amount in controversy is $5,000,000 because her

actions of cyber bullying, identify theft, harassment, defamation, has caused me serious injuries

effecting my earning capacity, reputation, emotional state, physical person, psychological
  Case 1:20-cv-00171-GNS Document 5 Filed 10/27/20 Page 2 of 6 PageID #: 23




state . . . my education, my hobbies, business, career, and future.” In the Relief section, Plaintiff

states that he would like the Court to have Defendant “explain her ‘intentions,’ offer (myself) a

career in acting/modeling/education/career.” He also states that Defendant “continues to show

signs of stalking & harassment,” and he seeks punitive damages and an investigation.

       Plaintiff states, “In this Statement of Claim, you will observe several text and photos. In

the text and photo’s you will be able to clearly see how the defendant is involved and the

participation of her actions.” He refers to photos posted by Defendant and her brother, including

a photo containing a yellow corvette. He states, “I live in Bowling Green, Kentucky. Bowling

Green, Kentucky is also home to the Corvette Museum and Corvette Plant.” He refers to a photo

which includes a black man and states, “I know of the black man, but do not know him

personally. His name is Rickey Thompson. What’s odd and raises another RED FLAG is that I

also have a Ricky Thompson in my family. He is my uncle on my Mother’s side.” He adds,

“Hailee Steinfeld and associates continue to show signs of deliberate attacks.” Plaintiff further

asserts that he is suing Defendant for “allegations such as” cyber bullying, identity theft,

harassment, defamation, copy right laws, and rights to royalties.

       Plaintiff states, “I apologize ahead of time for scenes and evidence in pictures #43, #44,

and video file #43A, #44A, are extremely graphic and may be disturbing. This is not intended as

a joke.” Along with the complaint, Plaintiff filed numerous color photos and three CDs marked

“Judge & Court copy” indicating that they contain photos and videos (DN 3).

                                         II. STANDARD

       Because Plaintiff is proceeding in forma pauperis, the Court must review the complaint

under 28 U.S.C. § 1915(e). McGore v. Wrigglesworth, 114 F.3d at 608-09. On review, a district

court must dismiss a case at any time if it determines that the action is frivolous or malicious,


                                                  2
  Case 1:20-cv-00171-GNS Document 5 Filed 10/27/20 Page 3 of 6 PageID #: 24




fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). Although courts are to hold pro se pleadings “to less stringent standards

than formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to

be less stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life

Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to

explore exhaustively all potential claims of a pro se plaintiff, [and] would also transform the

district court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

                                         III. ANALYSIS

       Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain:

       (1) a short and plain statement of the grounds for the court’s jurisdiction, unless the
       court already has jurisdiction and the claim needs no new jurisdictional support;

       (2) a short and plain statement of the claim showing that the pleader is entitled to
       relief; and

       (3) a demand for the relief sought, which may include relief in the alternative or
       different types of relief.

Fed. R. Civ. P. 8(a). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.
                                                  3
  Case 1:20-cv-00171-GNS Document 5 Filed 10/27/20 Page 4 of 6 PageID #: 25




Twombly, 550 U.S. 544, 556 (2007)). “A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’ Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. at 555, 557). Conclusory allegations or bare legal

conclusions will not suffice as factual allegations. Followell v. Mills, 317 F. App’x 501, 505

(6th Cir. 2009) (“Conclusory allegations or legal conclusions masquerading as factual allegations

will not suffice.”); Gregory v. Shelby Cty., Tenn., 220 F.3d 433, 446 (6th Cir. 2000) (“[W]e need

not accept as true legal conclusions or unwarranted factual inferences.”).

        Upon review of the complaint, the Court finds that Plaintiff makes broad, conclusory

allegations of legal claims, i.e. claims for cyber bullying, identity theft, harassment, defamation,

copy right laws, and rights to royalties, but he does not state factual allegations supporting his

claims that, if accepted as true, state “‘a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 570). The complaint,

therefore, does not present a sufficient factual basis to state a claim against Defendant and fails

to meet the basic pleading standard required by Fed. R. Civ. P. 8(a)(2). See Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 512 (2002) (indicating that the short and plain statement of a claim

must “‘give the defendant fair notice of what the plaintiff’s claim is and the grounds upon which

it rests’”) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957), abrogated on other grounds by

Bell Atl. Corp. v. Twombly, 550 U.S. 544).

        Furthermore, “a district court may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.


                                                    4
  Case 1:20-cv-00171-GNS Document 5 Filed 10/27/20 Page 5 of 6 PageID #: 26




1999). A complaint is “frivolous” if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in fact if it is “‘premised on

clearly baseless factual allegations that describe fantastic or delusional scenarios, rising to the

level of the irrational or the wholly incredible.’” Selvy v. Dep’t of Hous. & Urban Dev., 371

F. Supp. 2d 905, 908 (E.D. Mich. May 31, 2005) (quoting Tenn. ex rel. David Francis Fair v.

Comm’r, No. 3:04-cv-494, 2004 U.S. Dist. LEXIS 26677 (E.D. Tenn. Nov. 4, 2004)). Even

liberally construing the pro se complaint, which the Court must do, the Court concludes that the

allegations meet this standard.

       For the foregoing reasons, the instant action will be dismissed by separate Order.

                 IV. STRIKING OF FILINGS AND SANCTION WARNING

       As referenced above, along with his complaint, Plaintiff filed photos and three CDs

containing photos and videos, stating, “I apologize ahead of time for scenes and evidence in

pictures #43, #44, and video file #43A, #44A, are extremely graphic and may be disturbing.

This is not intended as a joke.” The photos include images of Plaintiff’s penis.

       Proceeding without the prepayment of the filing fee is a privilege and not a right. Wilson

v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998). It is well-established that the federal courts may

revoke or deny the privilege of proceeding as a pauper when a litigant abuses the privilege by

repeatedly filing frivolous, harassing, or duplicative lawsuits. See In re McDonald, 489 U.S.

180, 184-85 (per curiam); Maxberry v. S.E.C., 879 F.2d 222, 224 (6th Cir. 1989) (per curiam).

When a litigant abuses the privilege of proceeding in forma pauperis by engaging in

contumacious conduct, federal courts have the inherent power to impose appropriate sanctions,

including restrictions on future access to the judicial system, to deter future frivolous, harassing,

or duplicative lawsuits and filings. See Chambers v. Nasco, Inc., 501 U.S. 32, 43-45 (1991);


                                                   5
      Case 1:20-cv-00171-GNS Document 5 Filed 10/27/20 Page 6 of 6 PageID #: 27




Futernick v. Sumpter Twp., 207 F.3d 305, 314 (6th Cir. 2000); Filipas v. Lemons, 835 F.2d 1145,

1146 (6th Cir. 1987). While this Court cannot absolutely foreclose an individual from initiating

an action or pursuing an appeal in federal court, Ortman v. Thomas, 99 F.3d 807, 811 (6th Cir.

1996), the Court may impose prefiling restrictions on an individual with a history of abusive or

vexatious litigation. Feathers v. Chevron U.S.A., Inc., 141 F.3d 264, 269 (6th Cir. 1998);

Ortman, 99 F.3d at 811.

         The Court finds Plaintiff’s filing of photos of images of his penis as attachments to this

frivolous lawsuit amounts to abusive and harassing conduct. Accordingly,

         IT IS ORDERED that the photos and CDs (DN 3) are HEREBY STRICKEN from the

docket of this action. The Clerk of Court is DIRECTED to return the materials to Plaintiff.

         Moreover, since November 5, 2019, Plaintiff has filed thirteen civil actions in this Court,

nine of which have been filed in the last three months. Seven of his cases have been dismissed,

including one other case which was dismissed as frivolous under Apple v. Glenn, 183 F.3d at

479. See Alvey v. Univ. of Ky., 1:20CV-147-GNS. Therefore, the Court WARNS Plaintiff that,

if he engages in further abusive or harassing conduct, including filing photos of his penis, or files

further frivolous lawsuits, it may impose sanctions against him, including but not limited to

prefiling restrictions.

Date:     October 27, 2020




cc:     Plaintiff, pro se
        Defendant
4416.010



                                                   6
